Citation Nr: 0334480	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-15 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from June 1952 until 
retiring in May 1975.  He died in May 1990.  The appellant is 
his widow.  She appealed to the Board of Veterans' Appeals 
(Board) from a June 2002 decision of the Huntington, West 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO denied service connection for the cause 
of the veteran's death.


REMAND

The veteran died in a VA medical center (VAMC).  A 
memorandum, apparently prepared around May 2002, suggests the 
RO anticipated a delay of about six moths in obtaining his 
VAMC records-including those concerning his 
terminal hospitalization.  Since these relevant records are 
not currently on file, they must be obtained.  See, e.g., 
Bell v. Derwsinski, 2 Vet. App. 611 (1992).

Additionally, in a decision very recently promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  



In this case, the RO's January 17, 2002, letter informing the 
appellant of her rights and evidentiary responsibilities in 
the VA claims process stated that she had 30 days (i.e., 
until February 17, 2002) from the mailing of that letter to 
provide additional evidence in support of her claim.  That 
was a clear violation of the Federal Circuit Court's more 
recent holding in the PVA case cited above.  Therefore, since 
this case is being remanded for additional development or to 
cure a procedural defect, the RO must take this opportunity 
to inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Contact the VAMC where the veteran 
died and obtain the report of his 
terminal hospitalization for inclusion in 
the claims file.  

2.  Also review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent. 

3.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted, send the appellant and her 
representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




